IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                       )
                                         )
      v.                                 )   ID # 1506018431
                                         )
STEPHANIE M. DESOLA,                     )
                                         )
            Defendant.                   )



                                March 3, 2017

                     On Defendant Stephanie M. Desola’s
                  Motion for Postconviction Relief. DENIED.


                                   ORDER




Joseph Grubb, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Stephanie M. Desola, pro se Defendant.




SCOTT, J.
      On this 3rd      day of March, 2017, upon consideration of Defendant’s

Motion for Post-conviction Relief and the Commissioner’s Report, the

Recommendation that Defendant’s Motion for Post-conviction Relief Should be

Denied, and the record in this case, it appears that:

      1.     On July 2, 2015, as a result of investigation by the FBI and IRS,

Defendant was charged with one count of Theft over $50,000 from her employer

Chesapeake Insurance Advisors, in violation of 11 Del. C. § 841(c)(3)(a).

      2.     Defendant’s case was transferred from the District Court of Delaware

to the Superior Court of Delaware for plea purposes.

      3.     On July 8, 2015, Defendant plead guilty to one count Theft over

$50,000, and was sentenced to five years in at Level Five, suspended for six

months at Level Four, followed by one year at Level Three probation.

      4.     On July 24, 2015, Defendant was granted a sentence modification to

remove the Level Four portion of her sentence because she resided in Maryland

and therefore was not a candidate for home confinement. Defendant is currently

on Level Three probation.

      5.     Defendant’s restitution hearing was held on January 13, 2016. On

April 11, 2016 Defendant was required to pay $115,130.97 in restitution to the

victims pursuant to a Modified Restitution Order.
      6.    Defendant filed her Motion for Postconviction Relief on June 27,

2016, and it was assigned to a Commissioner on July 8, 2016.

      7.    Chesapeake Insurance Advisors, Defendant’s employer, filed a civil

suit against Defendant and her husband in Chancery Court. The matter is pending

before Vice Chancellor Laster.

      8.    Defendant discharged her attorney, Brian Jordan, in her Chancery

Court proceeding as of May 26, 2016. Mr. Jordan also represented Defendant in

the criminal proceedings.

      9.    On July 8, 2016, Defendant’s Motion was assigned to Commissioner

Bradley Manning pursuant to 10 Del. C. § 512(b) and Superior Court Criminal

Rule 62 for proposed findings of fact and conclusions of law.

      10.   On January 4, 2017, the Commissioner filed a Report and

Recommendation that the Defendant’s Motion for Post Conviction Relief should

be DENIED, and the Commissioner also noted it was so lacking in merit it could

be Denied and SUMMARILY DISMISSED pursuant to Superior Court Criminal

Rule 61(d)(5). No written objections were filed.

      NOW, THEREFORE, for reasons stated in the Commissioner’s Report and

Recommendation that Defendant’s Motion for Post-conviction Relief should be

Denied, as well as responses filed by the State, IT IS SO ORDERED that the

Commissioner’s Report, including its Recommendation, is adopted by the Court.
Defendant, Stephanie M. Desoloa’s, Motion for Post-conviction Relief is

DENIED.



                                 /s/ Calvin L. Scott
                                 The Honorable Calvin L. Scott Jr.